NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 19-3592
                                      ___________

                        JEAN CARLOS BAUTISTA-MESCUA,
                              a/ka/ Jean Carlos Bautista,
                                                Petitioner

                                             v.

                          ATTORNEY GENERAL OF THE
                          UNITED STATES OF AMERICA
                      ____________________________________

                               On Petition for Review of a
                      Decision of the Board of Immigration Appeals
                              (Agency No. A205-015-679)
                           Immigration Judge: Annie S. Garcy
                      ____________________________________

             Submitted under Third Circuit L.A.R. 34.1(a) on June 29, 2020

     Before: KRAUSE, PHIPPS, Circuit Judges, and GREENBERG, Senior Judge


                                  (Filed: June 30, 2020)


                                        OPINION *


KRAUSE, Circuit Judge.



       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
       Petitioner Bautista-Mescua presents a single issue for review: Whether the

immigration courts are deprived of jurisdiction over the case of a petitioner who receives

a notice to appear that is defective under Pereira v. Sessions, 138 S. Ct. 2105 (2018). As

Bautista-Mescua acknowledges, we have already held that they are not. Nkomo v. Att’y

Gen., 930 F.3d 129, 132-34 (3d Cir. 2019). Bautista-Mescua’s sole challenge to his order

of removal therefore fails because “the holding of a panel in a precedential opinion is

binding on subsequent panels.” See Reilly v. City of Harrisburg, 858 F.3d 173, 177 (3d

Cir. 2017) (quoting Policy of Avoiding Intra-circuit Conflict of Precedent, Internal

Operating Procedures of the Third Circuit Court of Appeals § 9.1). For that reason, we

will affirm the judgment of the Board of Immigration Appeals.




                                             2